

117 HR 2602 IH: Northern Mariana Islands Wage and Economic Stability Act
U.S. House of Representatives
2021-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2602IN THE HOUSE OF REPRESENTATIVESApril 15, 2021Mr. Sablan introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Fair Labor Standards Act of 1938 to provide for wage and economic stabilization in the Commonwealth of the Northern Mariana Islands, and for other purposes.1.Short titleThis Act may be cited as the Northern Mariana Islands Wage and Economic Stability Act. 2.Wage and economic stabilization in the Commonwealth of the Northern Mariana IslandsSection 6 of the Fair Labor Standards Act of 1938 (29 U.S.C. 206) is amended by adding at the end the following:(h)In the case of any provision of law enacted during the 10-year period beginning with 2021 that provides for an increase in the minimum wage rate set forth under subsection (a)(1) or (g)(1) of this section, section 3(m)(2)(A)(i), or section 14(c)(1)(A), such increase shall be applied with respect to employers in the Commonwealth of the Northern Mariana Islands beginning on the date that is 18 months later than the date on which such provision of law otherwise takes effect..3.GAO reportNot later than 1 year after the date of enactment of this Act, the Comptroller General shall submit to the Education and Labor Committee of the House of Representatives, the Natural Resources Committee of the House of Representatives, the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Natural Resources of the Senate a report that, with respect to the Commonwealth of the Northern Mariana Islands—(1)assesses the status and structure of the economy (including employment, earnings and wages, and key industries); and(2)for each year during the 10-year period beginning with 2021 in which an increase will take effect in the minimum wage rate set forth under subsection a(1) or g(1) of section 6, section 3(m)(2)(A)(i), or section 14(c)(1)(A) of the Fair Labor Standards Act of 1938, estimates the proportion of employees who will be directly affected by each such wage increase taking effect for such year, disaggregated by industry and occupation.